Drawings
The drawings were received on 6/23/22.  These drawings are acceptable.

Reasons for Allowance
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a first NFC antenna, which is adapted to wirelessly receive an auxiliary energy and to provide the auxiliary energy to the field device electronics; and a second antenna, which is adapted to communicate data wirelessly and to exchange the data with the field device electronics, wherein the field device electronics is adapted to supply the memory element with the auxiliary energy, at least when data is received via the second antenna and is stored in the memory element” in view of the other limitations as called for in independent claim 11; and the limitation of “supplying an auxiliary energy via the first NFC antenna of the field device by the mobile servicing device arranged in radio range of the first NFC antenna, wherein the auxiliary energy is fed via the first NFC antenna to a field device electronics for energy supply of a memory element, so that the memory element is supplied with a sufficient power at least for storing and/or reading of data; transmitting data between a second antenna of the field device and the mobile servicing device while the auxiliary energy is being supplied; storing, or reading-out, the data into, or from, the memory element, wherein the memory element is supplied with the auxiliary energy transmitted via the first NFC antenna for storing, or reading-out, the data” in view of the other limitations as called for in independent claim 16.
Dependent claims 12-15 and 17-20 include the above-described allowable subject matter for being dependent on independent claims 11 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849